OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206Jericho, New York (Address of principal executive offices) (Zip code) Frank J. Maresca Ultimus Fund Solutions, LLC350 Jericho Turnpike, Suite 206Jericho, NY 11753 (Name and address of agent for service) Registrant's telephone number, including area code:(513)587-3400 Date of fiscal year end:December 31, 2011 Date of reporting period: March 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) Description No. of Shares Value EQUITY SECURITIES - 98.59% CLOSED-END FUNDS - 91.44% CORE - 5.71% Adams Express Company (The) (a) $ General American Investors Company, Inc. Royce Micro-Cap Trust, Inc. SunAmerica Focused Alpha Growth Fund, Inc. SunAmerica Focused Alpha Large-Cap Fund, Inc. CORPORATE DEBT FUNDS INVESTMENT GRADE-RATED - 12.55% AllianceBernstein Income Fund BlackRock Core Bond Trust BlackRock Enhanced Government Fund, Inc. BlackRock Income Opportunity Trust, Inc. Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund John Hancock Income Securities Trust MFS Government Markets Income Trust MFS Intermediate Income Trust Morgan Stanley Income Securities Inc. Rivus Bond Fund Transamerica Income Shares, Inc. Western Asset Income Fund Western Asset Investment Grade Defined Opportunity Trust Inc. DEVELOPED MARKET - 0.61% Ibero-America Fund, Inc. New Ireland Fund, Inc. (The) EMERGING MARKETS - 0.31% First Israel Fund, Inc. FLEXIBLE INCOME - 2.71% MFS Charter Income Trust Putnam Master Intermediate Income Trust Wells Fargo Advantage Multi-Sector Income Fund Zweig Total Return Fund, Inc. (The) See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) CLOSED-END FUNDS (Continued) GENERAL & INSURED UNLEVERAGED - 1.19% Nuveen Select Maturities Municipal Fund $ Nuveen Select Tax-Free Income Portfolio 3 GENERAL BOND - 0.92% Duff & Phelps Utility & Corporate Bond Trust Inc. GENERAL MUNICIPAL LEVERAGED - 0.26% Nuveen Enhanced Municipal Value Fund Nuveen Municipal Income Fund GLOBAL - 7.48% Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund Calamos Global Dynamic Income Fund Clough Global Allocation Fund GLOBAL INCOME - 2.33% Aberdeen Asia-Pacific Income Fund, Inc. Nuveen Global Government Enhanced Income Fund Nuveen Multi-Currency Short-Term Government Income Fund HIGH CURRENT YIELD (LEVERAGED) - 3.29% BlackRock Corporate High Yield Fund III, Inc. BlackRock Corporate High Yield Fund V, Inc. BlackRock Corporate High Yield Fund, Inc. BlackRock Debt Strategies Fund, Inc. BlackRock High Yield Trust BlackRock Strategic Bond Trust First Trust Strategic High Income Fund First Trust Strategic High Income Fund II First Trust Strategic High Income Fund III Helios Strategic Income Fund, Inc. HIGH YIELD MUNICIPAL DEBT - 0.90% BlackRock Muni Assets Fund, Inc. Invesco Municipal Income Opportunities Trust II See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) CLOSED-END FUNDS (Continued) Invesco Municipal Income Opportunities Trust III $ Western Asset Municipal High Income Fund, Inc. INCOME & PREFERRED STOCK - 7.39% BlackRock Preferred Opportunity Trust Calamos Strategic Total Return Fund Nuveen Tax-Advantaged Floating Rate Fund Preferred Income Strategies Fund INSURED MUNICIPAL LEVERAGED - 1.22% Invesco Van Kampen Trust For Insured Municipals Nuveen Insured Quality Municipal Fund, Inc. Nuveen Insured Tax-Free Advantage Municipal Fund OPTION ARBITRAGE/OPTIONS STRATEGIES - 36.35% Agic International & Premium Strategy Fund BlackRock International Growth & Income Trust Columbia Seligman Premium Technology Growth Fund, Inc. Dow 30 Enhanced Premium & Income Fund, Inc. Eaton Vance Enhanced Equity Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund Nuveen Equity Premium Income Fund See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) CLOSED-END FUNDS (Continued) Nuveen Equity Premium Opportunity Fund $ REAL ESTATE - 3.37% Alpine Global Premier Properties Fund RMR Asia Pacific Real Estate Fund * SECTOR EQUITY - 2.82% Evergreen Utilities and High Income Fund Gabelli Healthcare & WellnessRx Trust (The)* Macquarie Global Infrastructure Total Return Fund, Inc. Reaves Utility Income Fund U.S. MORTGAGE - 1.37% BlackRock Income Trust, Inc. VALUE - 0.66% Nuveen Tax-Advantaged Total Return Strategy Fund Royce Focus Trust, Inc. TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 0.77% Comcast Corporation - Class A DIRECTV Group, Inc. (The) - Class A * Ford Motor Company * Time Warner, Inc. CONSUMER STAPLES - 0.97% H.J. Heinz Company Procter & Gamble Company (The) Wal-Mart Stores, Inc. ENERGY - 0.97% ConocoPhillips Exxon Mobil Corporation See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) FINANCIALS - 0.45% AFLAC, Inc. $ JPMorgan Chase & Co. HEALTH CARE - 1.03% Becton, Dickinson and Company Cardinal Health, Inc. Johnson & Johnson INDUSTRIALS - 1.18% 3M Company Emerson Electric Company Union Pacific Corporation United Technologies Corporation INFORMATION TECHNOLOGY - 1.45% AOL, Inc. * Google, Inc. - Class A * Intel Corporation Oracle Corporation MATERIALS - 0.23% Freeport-McMoRan Copper & Gold, Inc. UTILITIES - 0.10% Duke Energy Corporation TOTAL EQUITY SECURITIES(cost -$51,501,152) RIGHTS - 0.01% Gabelli Healthcare & WellnessRx Trust (The) *(cost - $2,974) SHORT-TERM INVESTMENT - 1.86% MONEY MARKET FUND - 1.86% Fidelity Institutional Money Market Government Portfolio - Class I (cost - $1,004,900) See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) TOTAL INVESTMENTS - 100.46% (cost - $52,509,026) LIABILITIES IN EXCESS OF OTHER ASSETS -(0.46)% ) NET ASSETS - 100.00% $ (a) Affiliated investment.The Fund holds 0.43% (based on net assets) of The Adams Express Company.A trustee of the Fund also serves as a director to such company.There were no additional purchases and additional sales of 121,000 shares with a cost of $1,032,754 of this security during the three months ended March 31, 2011. * Non-income producing security. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND NOTES TO SCHEDULES OF INVESTMENTS March 31, 2011 (UNAUDITED) Federal Income Tax Cost: At March 31, 2011 the identified cost for federal income tax purposes, as well as the gross unrealized appreciation from investments for those securities having an excess of value over cost, gross unrealized depreciation from investments for those securities having an excess of cost over value and the net unrealized appreciation from investments were $52,509,026, $2,846,191, $(982,246) and $1,863,945, respectively. As required by the Fair Value Measurement and Disclosures Topic of the FASB Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 – quoted unadjusted prices for identical instruments in active markets traded on a national exchange to which the Fund has access at the date of measurement. · Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund’s investments carried at value: Valuation Inputs INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 - Quoted Prices Equity Investments $ $ - Short-Term Investments - Level 2 - Other Significant Observable Inputs - - Level 3 – Significant Unobservable Inputs - - Total $ $ - * Other financial instruments include futures, forwards and swap contracts. The breakdown of the Fund’s investments into major categories is disclosed in its Schedule of Investments. During the three months ended March 31, 2011, the Fund did not have any significant transfers in and out of Level 1 or Level 2. The Fund did not have any assets or liabilities that were measured at fair value on a recurring basis using significant unobservable inputs (Level 3) at March 31, 2011. In January 2010, the FASB Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements”.ASU 2010-06 amends FASB Accounting Standards Codification Topic, Fair Value Measurements and Disclosures, to require additional disclosures regarding fair value measure­ments. Certain disclosures required by ASU No. 2010-06 are effective for fiscal year beginning after December 15, 2010, and for interim periods within that fiscal year. The disclosures for the Fund’s fiscal year beginning January 1, 2011 relate to presenting separately any Level 3 purchases, sales, issuances and settlements on a gross basis instead of one net amount.Management will continue to evaluate the impact of ASU No. 2010-6 for the required disclosures. The Fund is exposed to financial market risks, including the valuations of its investment portfolio.For the three months ended March 31, 2011, the Fund did not engage in derivative instruments and other hedging activities. The Fund has evaluated the need for addition disclosures and/or adjustments resulting through the date its financial statements were issued.Based on this evaluation, no additional disclosures or adjustments were required to such Schedule of Investments. Securities valuation policies and other investment related disclosures are herby incorporated by reference to the Fund’s annual report previously filed with the Securities and Exchange Commission on the Form N-CSR on March 8, 2011 with a file number 811-22066. Other information regarding the Fund is available in the Fund’s most recent annual report filed with the Securities and Exchange Commission on the Form N-CSR on March 8, 2011, file number 811-22066.This information is also available to registered shareholders by calling (800) 937-5449.For general inquiries, please call (513) 326-3597.This information is also available on the website of the Securities and Exchange Commission – http://www.sec.gov. Item 2. Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)):Attached hereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cornerstone Progressive Return Fund By (Signature and Title)* /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date May 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date May 23, 2011 By (Signature and Title)* /s/ Frank J. Maresca Frank J. Maresca, Treasurer (Principal Financial Officer) Date May 23, 2011 * Print the name and title of each signing officer under his or her signature.
